
	
		II
		111th CONGRESS
		1st Session
		S. 1910
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on calcium chloride phosphor activated by manganese and
		  antimony.
	
	
		1.Calcium chloride phosphor activated by
			 manganese and antimony
			(a)In generalHeading 9902.22.70 of the Harmonized Tariff
			 Schedule of the United States (relating to calcium chloride phosphor activated
			 by manganese and antimony) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
